Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 1 of 14




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          PALM BEACH DIVISION

                                                         CASE NO.

 LISA DAYAN,

           Plaintiff,

 v.

 HOBBY LOBBY STORES, INC., a foreign
 Corporation, and BRYAN HERNANDEZ, as
 store manager,

           Defendants.

                                              NOTICE OF REMOVAL

           Defendant, HOBBY LOBBY STORES, INC. (hereinafter “HOBBY LOBBY” or

 Defendant), files this Notice of Removal to remove the foregoing cause to the United States

 District Court for the Southern District of Florida, Palm Beach Division, and respectfully shows

 this Court the following:

                         I. STATEMENT OF THE GROUNDS FOR REMOVAL

           This Notice of Removal is based on diversity jurisdiction pursuant to 28 U.S.C. § 1332 et

 seq.

                                II. BASIS FOR DIVERSITY JURISDICTION

           1.        Plaintiff, LISA DAYAN (“Plaintiff”), commenced this civil action in the 15th

 Judicial Circuit Court in and for Palm Beach County, Florida styled LISA DAYAN v. HOBBY

 LOBBY STORES, INC., a foreign Corporation, and BRYAN HERNANDEZ, as store manager,

 Case Number 502021-CA-004298XXXXMB (the “Action”). Attached hereto as part of Exhibit

 “1” is a copy of said Complaint.




        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 2 of 14




         2.        HOBBY LOBBY was served with the Complaint on or about April 22, 2021.

 Attached hereto as Exhibit "2" is a copy of the Summons and proof of service of the Complaint.

 Defendant BRYAN HERNANDEZ was served on April 23, 2021 and consents to this removal.

 No other real defendant exists or has been known to be served before said date or since. The

 materials served by Plaintiff only included a Summons and Complaint.

         3.        Undersigned counsel received a copy of said Complaint on or about April 27, 2021,

 and advised Plaintiff on or about May 5, 2021 of Defendant’s intention to remove this action.

 Attached hereto as part of Exhibit “4” is Defendant’s correspondence to Plaintiff’s counsel dated

 May 5, 2021 providing notice of the intent to remove and the accompanying proposed Joint

 Stipulation of Alleged Damages for signing by Plaintiff's counsel. Undersigned counsel further

 prepared the proposed Joint Stipulation of Alleged Damages for signing by Plaintiff's counsel.

 Attached hereto as part of Exhibit "4" is the proposed Joint Stipulation of Alleged Damages for

 signing by Plaintiff's counsel. One of the main basis of the Joint Stipulation was to cap alleged

 damages and thus preclude removal of this matter to federal court. On May 25, 2021, Plaintiff’s

 counsel advised Defendant of his refusal to execute the Joint Stipulation of Alleged Damages.

         4.        On May 7, 2021, Plaintiff filed an Amended Complaint, naming HOBBY LOBBY

 and MR. HERNANDEZ as the only defendants in the case. Attached hereto as Exhibit "3" is a true

 and correct copy of the Amended Complaint.

         5.        Defendant did not have any documentation that supported the alleged amount in

 controversy exceeded $75,000.00, exclusive of interest and costs, when it received the Complaint

 or Amended Complaint, as neither the Complaint nor the Amended Complaint provided a basis

 for removal. 28 U.S.C. § 1446(b)(3); Austin v. Harbour Behavioral Health Care Inst., No. 5:07-

 cv-173-Oc-10GRJ, 2007 WL 2050912 (M.D. Fla. 2007) (Where the basis for federal jurisdiction




                                                            -2-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 3 of 14




 does not appear in the initial pleading, but arises subsequently, the defendant must file a notice of

 removal within thirty days after receipt by Defendant of a motion or "other paper" from which it

 may be first ascertained the case is one which is or has become removable).

         6.        Consequently, on May 27, 2021, Defendant served its Jurisdictional Request for

 Admissions to Plaintiff, seeking admissions as to the alleged amount in controversy. See true and

 correct copy of Defendant's Jurisdictional Request for Admissions to Plaintiff attached hereto as

 Exhibit "5".

         7.        On June 14, 2021, Plaintiff filed a Motion seeking an extension of time to respond

 to Defendant's Jurisdictional Request for Admissions until after Defendant filed an answer to

 Plaintiff's Amended Complaint. See true and correct copy of Plaintiff's Motion for Extension of

 Time to Respond to Jurisdictional Request for Admissions After Response to Answer to Complaint

 attached hereto as part of Exhibit "5". Then, on June 15, 2021, Plaintiff filed a Motion for

 Protective Order, requesting the Court protect Plaintiff from having to respond to Defendant's

 Jurisdictional Request for Admissions until Defendant filed an answer to the Amended Complaint.

 See true and correct copy of Plaintiff's Motion for Protective Order and Motion to Set Case

 Management Conference attached hereto as part of Exhibit "5". Notably, Plaintiff acknowledged

 that Defendant filed a Motion to Dismiss Plaintiff's Amended Complaint, but claimed that "to

 properly respond to the Defendants' Jurisdictional Request for Admissions, it is necessary for

 Plaintiff to know whether Defendant will deny the allegations in Plaintiff's complaint with respect

 to causation and damages." Id.

         8.        Following a hearing on Plaintiff's Motion for Extension and Motion for Protective

 Order, the Court entered an Order requiring Plaintiff to respond to Defendant's Jurisdictional

 Request for Admissions by July 10, 2021. See true and correct copy of Order on Plaintiff's Motion




                                                            -3-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 4 of 14




 to Compel Answer to Second Amended Complaint and Motion for Extension of Time to Respond

 to Jurisdictional Request for Admissions after Response to Answer to Complaint and Motion for

 Protective Order and Motion to Set Case management Conference attached hereto as part of

 Exhibit "5". Plaintiff has not responded to Defendant's Jurisdictional request for Admissions to

 date.1

          9.        On July 8, 2021, Defendant for the first time obtained a copy of the Civil Cover

 Sheet submitted by Plaintiff to the Circuit Court. See true and correct copy of Civil Cover Sheet

 attached hereto as Exhibit "6". Notably, the Civil Cover Sheet was never served on Defendant and

 Defendant thus did not receive the Civil Cover Sheet prior to July 8, 2021.

          10.       The Civil Cover Sheet states that the "Amount of Claim" is "over $100,000.00." Id.

 The Civil Cover Sheet was the first paper in the matter from which it could be ascertained that the

 case is one which is or has become removable. Therefore, the time for removal did not begin to

 run until July 8, 2021.

          11.       While the Amended Complaint is highly vague and ambiguous, including failing

 to allege facts supporting why Defendant is being sued, this is an alleged personal injury case in

 which HOBBY LOBBY is alleged to have been negligent because of an unspecified injury

 Plaintiff purportedly sustained on August 25, 2020 while at an unspecified location of the large

 HOBBY LOBBY store located at 21759 State Road #7, Boca Raton, Florida. In short, the

 Amended Complaint alleges Plaintiff somehow slipped and fell "as a result of water that leaked

 from an air conditioner vent" while at the premises.2 Subsequently, Plaintiff alleges a host of legal



          1
           The matter was stayed on July 8, 2021, after Plaintiff attempted to proceed with a
 unilaterally set hearing which Defendant was unable to attend.
          2
              See [D.E. 1-1, ¶ 10].



                                                            -4-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 5 of 14




 conclusions without supporting factual allegations, including where within the large premises the

 alleged incident occurred, what is meant by the claim that "water leaked from an air conditioning

 vent," what the presence of an undescribed "garbage pail" has to do with Plaintiff's claim, whether

 Plaintiff claims she fell over the garbage pail or some liquid on the floor, what condition Plaintiff

 claims Defendant knew or should have known of and what condition required warning, whether

 the purported condition was hidden or concealed, what "condensation traps" are and what they

 have to do with Plaintiff's claim, what area required marking off and why, or anything remotely

 specific about the alleged claim.

         12.       Most importantly, the Amended Complaint fraudulently joins current HOBBY

 LOBBY employee HERNANDEZ, an alleged Palm Beach County resident, in the sole effort to

 defeat diversity jurisdiction. Significantly, HERNANDEZ was not even the Manager of the

 HOBBY LOBBY store which is the subject of Plaintiff's Amended Complaint on the date stated

 therein. Moreover, HERNANDEZ's general employment responsibilities and duties as of the date

 stated in the Amended Complaint did not include repairing alleged defects or conditions to the air

 condition unit or vent at the premises, installing condensation traps on air conditioning vents at the

 premises, hiring air conditioning vendors to install condensation traps or to perform repairs to the

 air conditioning unit at the premises, or supervising the marking off of the area where Plaintiff

 claims she fell. Moreover, HERNDANDEZ had no personal knowledge of any purported water on

 the floor Plaintiff claims existed in the Amended Complaint prior to Plaintiff's alleged incident,

 and did not cause any water to arrive on the floor. See true and correct copy of Affidavit of Bryan

 Hernandez attached hereto as Exhibit "7". HERNANDEZ's status of employment with HOBBY

 LOBBY and general employment responsibilities and duties do not permit a finding of "active




                                                            -5-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 6 of 14




 negligence" against HERNANDEZ, individually, for an unspecified "water" from an air

 conditioning vent on the floor at the subject premises.

         13.       As a current employee of HOBBY LOBBY, HERNANDEZ cannot be held

 personally liable simply because of his general employee duties or administrative responsibility

 for performance of some function of his employment. Furthermore, HERNANDEZ cannot be held

 personally liable for a claim involving general employee duties HERNANDEZ did not even have,

 including those alleged by Plaintiff involving the water substance on the floor at a premises where

 HERNANDEZ was not the Manager as claimed, or personally responsible for maintaining on the

 date of the alleged incident.

         14.       The Amended Complaint does not allege personal (as opposed to technical or

 vicarious) fault by HERNANDEZ and he was clearly named as a litigation tactic to avoid removal.

 In fact, the allegations alleged against HERNANDEZ mirror the allegations made against HOBBY

 LOBY. That is, the Amended Complaint essentially substitutes the name "HERNANDEZ" for the

 name "HOBBY LOBBY" in the claims alleged against HERNANDEZ, despite HERNANDEZ not

 even being employed as the Manager of the subject store as claimed in the Amended Complaint.

 Thus, HERNANDEZ has no real/practical connection to this matter other than being named in an

 attempt to avoid removal of this matter to this Court and Plaintiff has no legitimate cause of action

 against him and he should be dismissed from suit with prejudice. See Pritchard v. Wal-Mart

 Stores, Inc., 2009 U.S. Dist. LEXIS 18593 (M.D. Fla. 2009)(no evidence supporting negligence

 claims against employee; Court finds that there is no evidence to support a claim against employee

 as actively negligent, and as such, Court finds that employee Gunderjahn is fraudulently joined);

 See Henderson v. Wash. Nat'l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006)(when plaintiff names

 a non-diverse defendant solely in order to defeat federal diversity jurisdiction, the district court




                                                            -6-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 7 of 14




 must ignore the presence of the non-diverse defendant and deny any motion to remand the matter

 back to state court; plaintiff is said to have effectuated a fraudulent joinder); See Margaret

 Droessler v. Wyeth-Ayerst Laboratories, 64 F.Supp.2d 1265 (S.D. Fla. 1999)(defendant's right of

 removal cannot be defeated by a fraudulent joinder of a resident having no real connection to the

 controversy); See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284 (11th Cir. 2001); See Diaz v.

 Kaplan Univ., 567 F. Supp. 2d 1394, 1407 (S.D. Fla. 2008)(Court may sever any claim against a

 party, including parties joined for the purpose of preventing removal to federal court; misjoinder

 will have the same effect as fraudulent joinder; plaintiff added slander claim against defendant

 Wilcox for the purpose of defeating federal jurisdiction. The slander claim against Defendant

 Wilcox is separate from the claims against corporate defendants and is not one for which Plaintiff

 seeks a joint judgment against the defendants); See Valerio v. SmithKline Beecham Corp., 2008

 U.S. Dist. LEXIS 60242 (S.D. Fla. 2008) (denial of motion to remand); See Masterson v. Apotex

 Corp., 21 Fla. L. Weekly Fed. D 545 (S.D. Fla. 2008) (The plain language of 28 U.S.C.S. § 1441(b)

 requires the resident defendant to be "properly joined and served" to defeat removal). Significantly,

 Plaintiff's Amended Complaint alleges the claims aginst HERNANDEZ are based on the allegation

 that HERNANDEZ was the Manager of the subject store, although HERNANDEZ was not the

 store Manager. Accordingly, Plaintiff's claim against HERNANDEZ fails on this basis alone.

         15.       A defendant is fraudulently joined when either “(1) there is no possibility the

 plaintiff can establish a cause of action against the resident defendant; or (2) the plaintiff has

 fraudulently plead jurisdictional facts to bring the resident defendant into state court.” Stillwell v.

 Allstate Ins. Co., 663 F.3d 1329,1332 (11th Cir. 2011) (quoting Crowe v. Coleman, 113 F.3d 1536,

 1538 (11th Cir. 1997)). With respect to establishing causes of action against employees, “an officer

 or agent of a business may be held personally liable for a plaintiff’s injuries only if he is actively




                                                            -7-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 8 of 14




 negligent, not simply because of his general administrative responsibility for performance of some

 function of his employment.” Thomas v. Big Lots Stores, Inc., No. 8:11-cv-673-T-33AEP, 2011

 WL 3035269, at *2 (M.D. Fla. Jul. 25, 2011); see also White v. Wal-Mart Stores, Inc., 918 So.2d

 357, 358 (Fla. 1st DCA 2005) (an officer or agent may not be held personally liable simply because

 of his general administrative responsibility for performance of some function of his or her

 employment – he or she must be actively negligent). Here, Plaintiff's Amended Complaint does

 not allege any facts supporting that HERNANDEZ owed Plaintiff any duty, particularly

 considering HERNANDEZ was not even the Manager of the subject store as claimed, and that

 HERNANDEZ did not own or operate the subject premises. The Amended Complaint simply

 alleges that HERNANDEZ, "as manager of the store . . . undertook and owed the Plaintiff a duty

 to maintain their premises in a safe condition for patrons," "owed Plaintiff a dutyt o warn of known

 dangers," and "was negligent by himself, instructing or supervising proper maintenance to mark

 off the area so invitees would not walk near the garbage pail or water that was leaking from the

 vent," and "breached his duty to Plaintiff by failing to warn the Plaintiff of a known danger,"

 "failing to maintain the premises in a condition reasonably safe for patrons," and failing "to mark

 off the area," although HERNANDEZ was not the Manager of the store, did not own the store, had

 no personal duty to maintain the property or to warn Plaintiff of the alleged condition, and did not

 know about any liquid on the floor or other dangerous condition or of a condition that required

 marking off, which precludes HERNANDEZ from being held personally liable for the claims

 alleged by Plaintiff.3 Furthermore, as stated supra, HERNANDEZ was not employed as the

 Manager at the subject premises on the date stated in the Amended Complaint and was not

 responsible for repairing or maintaining the air conditioning unit or vent at the subject premises


         3
             See Amended Complaint, paragraph 22-30.



                                                            -8-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 9 of 14




 on the date stated in the Amended Complaint, did not own, control or possess the premises on said

 date, and was not responsible for hiring contractors to repair the air conditioning vent or for placing

 condensation traps on the vent; he thus could not have contributed to Plaintiff's alleged fall, even

 in an administrative capacity. See Accordino v. Wal-Mart Stores E., LP, 2005 U.S, Dist. LEXIS

 34328 (M.D. Fla. 2005); Stephens v. PetSmart, Inc., 2009 U.S. Dist. LEXIS 107234 (M.D. Fla.

 2009) (Denying a motion for permissive joinder where Plaintiff sought to join a store manager

 who was not present in the store at the time of the alleged incident and employee who was present

 but had no prior knowledge of the hazardous condition inside the store, as the joinder would be

 fraudulent because there was no possibility that a cause of action could be asserted against the

 manager and employee in their individual capacity).

         16.       Here, there is no possibility that plaintiff can establish a cause of action against

 HERNANDEZ because he was not personally liable for Plaintiff's alleged incident, was not the

 Manager of the subject store, had no knowledge of any water on the floor at the time of or prior to

 Plaintiff's alleged fall, and had no responsibility relative to the maintenance or repair of the air

 conditioning vent that is the subject of Plaintiff's Amended Complaint, and was not actively

 negligent based on the facts alleged in the Amended Complaint. In Stephens v. Petsmart, Inc., No.

 8:09-cv-815-T-26TBM, 2009 WL 3674680 (M.D. Fla. Nov. 3, 2009), the court indicated: “In

 Florida, there is no recognized cause of action for an in absentia claim of negligent failure to

 maintain the store because Florida law requires that a corporate officer or agent may be personally

 liable for negligence only if he or she participates in the tortious conduct.” The Stephens court held

 that joinder of the store manager was fraudulent even though the store manager was at the store

 because “he had no knowledge of the dangerous condition and did not participate in the

 incident.” Id. (emphasis supplied). Here, HERNANDEZ was not the Manager of the store and




                                                            -9-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 10 of 14




  did not participate in the alleged incident, did not know of the existence of any alleged water on

  the floor, was not responsible for the air conditioning vent or alleged condition, and certainly did

  not cause any purported liquid substance to be present as alleged. Plaintiff cannot establish active

  negligence or a connection on the part of HERNANDEZ to the subject incident. In fact, Plaintiff's

  Amended Complaint does not include a single factual allegation supporting active negligence on

  the part of HERNANDEZ and simply includes the same conclusory allegations that were alleged

  against HOBBY LOBBY. That is, the Amended Complaint simply alleges HERNANDEZ had the

  general duties attributed to HOBBY LOBBY and fails to allege any factual allegations identifying

  any improper or tortious conduct on the part of HERNANDEZ. “A defendant’s right to removal

  cannot be defeated by a fraudulent joinder of a residential defendant having no real connection to

  the controversy.” Thomas, No. 8:11-cv-673-T-33AEP, 2011 WL 3035269, at *2.

          17.       Defendant HOBBY LOBY seeks removal to the Southern District of Florida, Palm

  Beach Division, the District in which the action is now pending.

          18.       This Notice is filed within thirty (30) days of the date that HOBBY LOBBY first

  received a copy of Plaintiff's Civil Cover Sheet, and determined that the action was removable.

  Therefore, this Notice is filed in compliance with 28 U.S.C. § 1446(b).

          19.       Following the filing of this Notice with this Court, written notice of the filing of

  same will be provided to the attorney for Plaintiff as required by law.

          20.       Following the filing of this Notice with this Court, a true and accurate copy of the

  same will be filed with the Clerk of Court of the 15th Judicial Circuit Court in and for Palm Beach

  County, Florida as required by law.




                                                            - 10 -
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 11 of 14




           21.      Attached hereto as Exhibit “7” to this Notice as Exhibits are all true and legible

  copy of all process, pleadings, orders and other papers or exhibits of every kind on file in the State

  Court.

           22.      This Court has removal jurisdiction of this action under the provisions of Title 28

  of the United States Code, § 1441(a). This Court has original jurisdiction of this action under the

  provisions of Title 28 of the United States Code, § 1332.

           23.      The Amended Complaint states that Plaintiff seeks damages in excess of the

  jurisdictional limits of the Florida Circuit Court. The damages available to Plaintiff, if she prevails,

  are not limited in any fashion, however. Plaintiff alleges that as a result of the alleged negligence,

  she sustained bodily injury, resulting pain and suffering, disability, disfigurement, mental anguish,

  loss of the capacity for the enjoyment of life, expense of hospitalization, medical and nursing care

  and treatment, loss of earnings, loss of the ability to earn money, and aggravation of a pre-existing

  condition. Plaintiff further alleges she will suffer losses in the future.

           24.      Further, Plaintiff's Civil Cover Sheet claims the amount of damages is over

  $100,000.00.

           25.      Plaintiff's counsel also refused to execute a proposed Joint Stipulation of Alleged

  Damages limiting alleged damages to $75,000.00 or less and thus avoiding this removal. In short,

  based on these allegations the amount in controversy exceeds $75,000.00, exclusive of interest and

  costs.

           26.      Plaintiff is a citizen of Florida and the Defendant is a Oklahoma corporation whose

  principal place of business is located at 7701 S.W. 44th Street, Oklahoma City, Oklahoma.

  HOBBY LOBBY is therefore a citizen of the State of Oklahoma for purposes of diversity

  jurisdiction.




                                                            - 11 -
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 12 of 14




          27.       Accordingly, there is complete diversity of citizenship between the actual and real

  parties, the requirements of 28 U.S.C. § 1441(b) have been met since Defendant is not a citizen of

  Florida, the State in which this action was brought. Thus, this Court has removal jurisdiction on

  the face of the Complaint based upon diversity of citizenship.

                                                 III. CONCLUSION

          The amount in controversy exceeds $75,000.00, exclusive of interest and costs. Complete

  diversity exists because Plaintiff whom is a citizen of Florida and Defendant who is a citizen of

  Oklahoma. Moreover, Mr. Hernandez was fraudulently joined to avoid removal. Accordingly,

  Defendant HOBBY LOBY respectfully request that this action proceed in this Court as an action

  properly removed pursuant to 28 U.S.C. § 1332, et seq., and 28 U.S.C. § 1441, et seq.

                                                         Respectfully submitted,

                                                         s/William A. Potucek
                                                         Michael Alexander Garcia
                                                         Fla. Bar No. 0161055
                                                         Email: mgarcia@fowler-white.com

                                                         William A. Potucek
                                                         Fla. Bar No. 100577
                                                         Email: wpotucek@fowler-white.com

                                                         FOWLER WHITE BURNETT, P.A.
                                                         Brickell Arch, Fourteenth Floor
                                                         1395 Brickell Avenue
                                                         Miami, Florida 33131
                                                         Telephone: (305) 789-9200
                                                         Facsimile: (305) 789-9201




                                                            - 12 -
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 13 of 14




                                          CERTIFICATE OF SERVICE

          I hereby certify that on July 14, 2021, the foregoing document was electronically filed with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                                 s/ William A. Potucek
                                                                 William A. Potucek




                                                            - 13 -
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:21-cv-81240-RS Document 1 Entered on FLSD Docket 07/14/2021 Page 14 of 14




                                                   SERVICE LIST

                                                       CASE NO.


  Scott Kimmel Esq.
  Fla. Bar. No. 970761
  Email: Scott@Kimmelpa.com
  7301 West Palmetto Park Road
  Suite 204-A
  Boca Raton, FL 33433
  Counsel for Plaintiff




                                                           - 14 -
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
